DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on May 11, 2021. Claims 1-20 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on May 11, 2021 has been accepted.

Drawings
For the record, Examiner acknowledges that the Drawings submitted on May 11, 2021 have been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the processing server” in several places. There are multiple previously recited processing servers and it is unclear as to which particular processing server the limitations are referring. Dependent claims 2-10 are rejected for reciting the same indefinite language as parent claim 1 without further remedying the indefinite language. 
Claim 11 recites the limitation “the blockchain” in several places. There are multiple previously recited blockchains and it is unclear as to which particular blockchain the limitations are referring. Dependent claims 12-20 are rejected for reciting the same indefinite language as parent claim 11 without further remedying the indefinite language.
Claim 20 recites the limitation “the one or more additional nodes”. There are multiple previously recited additional nodes and it is unclear as to which particular additional nodes the limitation is referring. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 1 recites, inter alia, “generating, by the processing device of the processing server, a new block header including at least the first reference value, the second reference value, a fourth reference value, and the new block value; generating, by the processing device of the processing server, a new block for the blockchain including the new block header and the one or more transaction data values.”

The closest prior art made of record are:

Fourez et al. (U.S. Pub. No. 2017/0178128 and hereinafter referred to as Fourez) which discloses reference values for blocks (see paragraph [0049] of Fourez)
Messerges et al. (U.S. Pub. No. 2020/0134760 and hereinafter referred to as Messerges) which discloses storing a Merkle tree root hash in a header (paragraph [0119] of Messerges)
Chen et al. (U.S. Patent No. 10,389,518 and hereinafter referred to as Chen) which discloses third and fourth hash values in a blockchain (see claim 2 of Chen)

While the prior art generally discloses storing reference values in a blockchain, the prior art does not disclose the particular combination of limitations of claim 1. Therefore, claim 1 is considered to recite allowable subject matter over the prior art. Claim 11 is considered to recite allowable subject matter over the prior art for similar reasons to claim 1. Dependent claims 2-10 and 12-20 are considered to recite allowable subject matter over the prior art based on their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lidsky (U.S. Pub. No. 2020/0076798) – cited for teaching a header in a blockchain storing a hash of the previous block, a hash of the current block, a nonce and a timestamp - paragraph [0136] 
Lim (U.S. Pub. No. 2021/0106920) – cited for teaching a hash reference indicating a previous block header - paragraph [0179] 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438